STATE OF VERMONT
                                ENVIRONMENTAL COURT
                                        } 
Harvey & Symmes Final Plat Application  }                   Docket No. 96‐5‐05 Vtec 
(Appeal of Bevan)                       } 
                                        } 

                                       Judgment Order 


       This  matter  came  on  for  a  hearing  on  the  merits  on  February  2,  2006, 

Environmental  Judge Thomas S. Durkin  presiding.  There are two appeals pending of 

the  two  lot  subdivision  approval  issued  by  the  Charlotte  Planning  Commission  as  of 

May 5, 2005.  The initial appeal was filed by Appellants John and Rosemary Bevan, who 

are  represented  in  this  proceeding  by  Mark  G.  Hall,  Esq.    The  Bevans  own  an 

undeveloped  parcel  across  a  private  road—White  Birch  Lane—from  the  proposed 

development.    A  cross‐appeal  was  filed  by  the  Applicants,  Jason  and  Andrea  Harvey 

and William and Caroline Symmes, who are represented by Michael B. Clapp, Esq.  The 

Town of Charlotte (Town) entered an appearance through Will S. Baker, Esq. 

       Upon  the  close  of  the  Applicants’  case  in  chief,  Appellants  and  the  Town 

renewed  their  respective  motions  to  dismiss  and  strike  the  Harveys’  and  Symmes’ 

application and  revised  site  plan.  The Court granted these renewed motions, with  an 

explanation entered on the record and which is reproduced below.  To the extent that 

this  Judgment  Order  differs  in  content  from  the  explanation  entered  in  the  record  on 

February 2, 2006, this Judgment Order shall control. 

       By  Order  dated  Sept  29,  2005,  the  Court  addressed  four  specific  issues  that  the 

parties  presented  by  way  of  cross  motions  for  summary  judgment.    Relevant  to  the 

discussion at the merits hearing is whether the Charlotte Subdivision Bylaws (Bylaws) 

require  the  purported  easement  benefiting  Appellants’  property  to  be  shown  on  the 

preliminary  and  final  subdivision  plats.    By  its  September  29th  Decision,  the  Court 


                                            Page 1 of 4.
granted  summary  judgment  to  Appellants  by  interpreting  Bylaws  §§  10  and  11  to 

specifically  require  that  the  preliminary  and  final  subdivision  plats  show  “existing 

easements.” 

       By that Decision, the Court directed Applicants to revise the plat they intended 

the Court to consider so that it depicted the Bevans’ easement.  In response, Applicants 

filed  a  revised  subdivision  plat  on  November  30,  2005,  that  did  not  provide  further 

reference  to  Appellants’  purported  easement.    As  with  the  prior  plat,  it  contained  the 

following  general  reference  in  Note  #11:    “This  property  may  be  subject  to  rights‐of‐

ways [sic], easements, restrictions, and/or reservations that may or may not be found in 

the Town of Charlotte Land Records.”  The revised plat contained no specific reference 

to Appellants’ septic easement. 

       The  revised  plat  had  several  other  material  changes.    It  significantly  expanded 

the  building  envelopes  on  both  Lots  1  and  2  from  those  presented  to  the  Planning 

Commission.  It also deleted the hash mark reference to the area in which “R.O.W. #3” 

was located on Lot 2.   

       In  response  to  the  Nov.  30th  revised  plat,  both  Appellants  and  the  Town  filed 

additional motions to dismiss and to strike.  The Court issued a Supplemental Order on 

January  18,  2006.    In  response,  on  January  27th,  (four  business  days  before  trial), 

Applicants  filed  another  revised  plat.    This  final  revision  continued  to  show  the 

expanded building envelopes.  It now showed “R.O.W. #3” in the same general manner 

as the first plat, although Mr. Symmes testified that it may have been relocated slightly, 

by sixty feet or so.  Of interest to the Court is that the expanded building envelope on 

Lot 2 now appeared to encroach upon the area delineated for the approximate location 

of  R.O.W. #3.    The  January  27th plat  also  included  a  new  reference  identified  as  “Area 

A,” which is also referenced in a new Note 15. 

       Area  A  is  shown  as  having  a  square  dimension  of  125  feet  by  125  feet.    Mr. 

Symmes  testified  that  the  determination  of  the  location  and  size  of  Area  A  was  made 


                                            Page 2 of 4.
without reference to deeds, prior site maps, or the easement deed that was the origin of 

Appellants’  easement.    Rather,  according  to  Mr.  Symmes,  the  “Area  A”  dimensions 

were  based  upon  what  “may  be  best”  for  the  siting  of  the  Appellants’  septic  system, 

particularly  from  the  perspective  of  Applicants’  future  development.    This  is  not  a 

proper foundation for compliance with Bylaws §§ 10 and 11. 

       Subdivision regulations often require identification of easements on subdivision 

plats.    The  Charlotte  Bylaws  specifically  require  subdivision  plats  to  show  “existing 

easements.”    It  appears  to  the  Court  that  this  requirement  serves  a  very  practical 

purpose:  to determine if the proposed development encroaches in any way upon rights 

of other parties to the property.   

       It is unfortunate that the parties, and this comment is directed to all parties, have 

been unable to come to a resolution of this apparent dispute concerning easements and 

rights‐of‐way.    In  the  absence  of  some  foundation  in  the  record,  such  as  a  deed, 

recorded plats, or surveys that Applicants can reference, the Court is forced to conclude 

that Applicants have not fulfilled their threshold burden of showing easements on their 

revised site plat, as required by the Bylaws.   

       Of  additional  concern  to  the  Court  is  the  significant  change  to  the  size  and 

expanse of the building envelopes.  In this regard, the Court finds merit in the Town’s 

assertion that the application reviewed by the Town Planning Commission relied upon 

preliminary  and  final  site  plats  that  showed  first  a  building  site  and  then  a  building 

envelope  that were significantly  smaller than those Applicants  presented  at  trial.   The 

Planning Commission, in Finding #5 of its May 5, 2005 Decision, specifically referenced 

the importance of the envelopes once proposed by the Applicants: 

       The proposed envelopes are at opposite ends of the property.  While the 
       Planning  Commission  usually  seeks  to  cluster  dwellings,  the  proposed 
       envelopes  will  result  in  both  dwellings  blending  to  the  greatest  degree 
       possible  with  the  landscape.    The  dwelling  on  the  northern  lot  will  be 
       located in a mature planted forested area.  The dwelling on the southern 


                                            Page 3 of 4.
       lot will be located adjacent to a wood line near the southern property line 
       and where the grade  becomes somewhat more steep, allowing  the house 
       to fit into the hillside and to be “backgrounded” by woods to the south. 

       Applicants’  Statement  of  Questions  contains  no  basis  for  this  Court  to  consider 

an application  on  appeal with  a significant  change to the building envelopes from the 

application that was first presented to the Town.  It is regrettable that the result of this 

determination is that the application, as presented at trial, is DENIED, but such a result 

is necessary to respect the jurisdictional limits of this Court.   

       To  the  extent  that  Applicants  wish  to  seek  approval  of  a  subdivision  plan  that 

incorporates building envelopes as are now depicted on their January 27, 2006 plat, it is 

improper  for  this  Court  to  review  that  application  without  the  Planning  Commission 

first  reviewing  it.    And  for  those  reasons,  Appellants’  motion  to  dismiss  Applicants’ 

application and cross‐appeal is GRANTED.  In granting Appellants’ motion, the Court 

specifically  finds  that  the  application,  as  currently  presented,  fails  to  comport  with 

Bylaws  §§ 10  and  11  and  is  beyond  the  scope  and  significantly  different  from  the 

application  first  presented  to  the  Planning  Commission.    Therefore,  it  is  improper  for 

this Court to review and render a decision upon the application presented here. 

       As  a  result,  the  Planning  Commission’s  May  5,  2005  approval  is  VACATED.  

Appellants’ appeal is GRANTED.  In so doing, the Court has determined as a matter of 

law that an application put forth for the subdivision of the subject property must depict 

all encumbering easements in a specific manner that has some foundation in the chain 

of  title  for  the  dominant  and  servient  estates.  The  proceedings  over  which  this  Court 

has jurisdiction are now concluded. 

               Done at Berlin, Vermont, this 22nd day of February, 2006. 

 

                                     _____________________________________ 
                                     Thomas S. Durkin, Environmental Judge 



                                            Page 4 of 4.